Filed 8/22/16 In re Julie F. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re JULIE F., a Person Coming Under the                                     2d Juv. No. B268939
Juvenile Court Law.                                                         (Super. Ct. No. J070685)
                                                                               (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

MARIA L.,

     Defendant and Appellant.



                   The trial court terminated dependency jurisdiction and issued a family law
exit order.1 It granted F.F. (Father) legal and physical custody of 16-month-old Julie F.
and ordered monthly four-hour supervised visits for Maria L. (Mother). Mother contends
the court improperly delegated control over supervised visits to Father and abused its
discretion when it imposed limits on the duration and frequency of her visits. We affirm.




         1   Welfare and Institutions Code section 362.4.
                                       BACKGROUND
              Mother has a long history of substance abuse and related criminal activity.
In other dependency proceedings, Mother did not reunify with five of her eight children,
four of whom were “born drug exposed.”
              In September 2015, Mother shared custody of 14-month-old Julie with
Father. She also had custody of 14-year-old Savanah A., Julie’s half sibling. Mother was
on probation and working as the manager of a residential recovery center. She relapsed,
left the center, and absconded from probation supervision. A warrant issued for her
arrest. On September 14, the Ventura County Human Services Agency (Agency)
detained Savanah but could not locate Mother or Julie. On September 22, Father filed an
application in family court for sole custody of Julie. Father has sole custody of their
other two children.
              On September 27, Mother tried to cash a fraudulent check. Julie was with
her. Mother had methamphetamine and a pipe in her clothing. She was arrested. The
Agency removed Julie from her care. (Welf. & Inst. Code, § 300, subds. (b), (j).) The
juvenile court found prima facie evidence to detain Julie. The Agency placed Julie in
foster care and, later, with Father.
              On December 1, 2015, the juvenile court conducted a contested jurisdiction
and disposition hearing. It received the Agency’s September and November reports in
evidence. Mother appeared and testified. The family’s social worker also testified.
              The court sustained the petition. It found supervision was no longer
necessary because Father was adequately providing for and protecting Julie. It
terminated dependency, dismissed the case, and issued an order granting sole physical
and legal custody to Father with monthly four-hour supervised visits to Mother.
                                       DISCUSSION
              When the juvenile court terminates jurisdiction over a dependent minor
whose parents are involved in family court proceedings, it may issue an “exit order”
which will govern custody or visitation until the family court terminates or modifies the


                                             2
order. (Welf. & Inst. Code, § 362.4.) We review the order for abuse of discretion.
(Bridget A. v. Superior Court (2007) 148 Cal. App. 4th 285, 300.)
              We conclude the juvenile court’s exit order does not improperly delegate
control over supervised visits to Father and the juvenile court did not abuse its discretion
when it restricted Mother’s visits.
              A juvenile court may not delegate to one parent the power to determine
whether visits with the other parent will occur. (In re T.H. (2010) 190 Cal. App. 4th 1119,
1123 [exit order granting visitation ‘“upon agreement of the parties”’ was an abuse of
discretion].) The Agency recommended monthly visits supervised by “[Father] or a
person approved by [F]ather.” When the court indicated it would adopt the Agency’s
proposed order, Mother protested that Father would not approve any visits. The court
stated, “I’ll adopt the Agency’s proposed findings and orders. I’ll include in the order
that a professional supervisor can provide supervised visits whether [Father] agrees to the
supervisor or not.”
              The December 1 minute order incorporated the Agency’s proposed order.
But on December 2, the court signed a custody order and final judgment on which it
clarified that the monthly four-hour visits “will be supervised by . . . professional
supervisor or a person of mutual agreement.” Thus, Father does not unilaterally control
Mother’s visits.
              The court did not abuse its discretion when it required supervision and
restricted the duration and frequency of Mother’s visits. Mother’s continuing substance
abuse poses risks to Julie, notwithstanding the bond between them. As the social worker
testified, Julie and Mother have a bond that should be fostered. But Mother has not
addressed her substance abuse and she absconded with the child. Her testimony
demonstrates her strong desire to regain custody of her daughter, but it does not
demonstrate insight into her daughter’s needs or her own need for treatment. When
Mother’s counsel asked her, “[H]ow would you envision the visits would go? [¶] . . . [¶]
Unsupervised? You have the child for a day? How would you describe it?” Mother did


                                              3
not answer the question. When her counsel asked, “[W]hen you’re out of custody, do
you plan on engaging in some services?” Mother changed the subject.
              Mother told the court she was sober for 33 months before her relapse, and
said, “I feel like I’m being singled out.” She expressed concerns about Father’s domestic
situation and his parenting abilities. But she did not describe any plans for providing for
Julie, protecting her during visits, or otherwise changing the circumstances that brought
about the removal. She did not express any remorse about absconding with the child.
She said, “Yes, I was missing with my daughter, because I feared to be away from
her. . . . This is my last baby and I’m going to fight for her.”
              “[T]here are situations in which a juvenile court may reasonably determine
that continued supervision of the minor as a dependent child is not necessary for the
child’s protection, and at the same time conclude that conditions on visitation are
necessary to minimize, if not eliminate, the danger that visits might subject the minor to
the same risk of physical abuse or emotional harm that previously led to the dependency
adjudication.” (In re Chantal S. (1996) 13 Cal. 4th 196, 204.) The conditions on
Mother’s visits were reasonably necessary to minimize the risk of harm to Julie.
                                       DISPOSITION
              The custody order and final judgment are affirmed.
              NOT TO BE PUBLISHED.



                                           TANGEMAN, J.

We concur:



              GILBERT, P. J.



              YEGAN, J.


                                              4
                                  Tari L. Cody, Judge

                           Superior Court County of Ventura

                         ______________________________


             Patti L. Dikes, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Leroy Smith, County Counsel, and Joseph J. Randazzo, Assistant County
Counsel, for Plaintiff and Respondent.